Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

 Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (MPEP 2111.04). 

Claims 5-16 recite method claims, where claim 5 recites conditional limitations “in response to determining no event has occurred” and claim 14 recites “in response to determining the event occurred”. These are mutually exclusive conditions and the BRI of the method claims require one method step to occur. Claims 14 and 15 are not part of BRI when the condition “no event has occurred” is performed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7-8, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent Application Publication 2015/0149757), further in view of Anson et al (US Patent Application Publication 2014/0208090).

For claim 1, Brown et al teach the following limitations: A secure boot process system, comprising: one or more non-transitory machine-readable media for storing computer-readable program code; and at least one processor in communication with the one or more non-transitory machine-readable media ([0066]-[0067] mentions about executable instructions implemented with systems and computer program products), the at least one processor being operative with the computer- readable program code to perform steps ([0066] – executable instructions require a processor to execute) including  (ii) in response to determining no event has occurred (Fig 2 and Fig 4; step 215 in Fig 2 checks whether any validity events occur), successively loading the boot software components according to the boot sequence in an uninterrupted boot process (Fig 2 and Fig 4 mention that boot components are loaded and executed when found valid in an uninterrupted process), and (ii) in response to determining end of the boot sequence is reached (445 is the end of boot sequence when OS validity is determined), loading the operating system (450 in Fig 4). 

Brown et al does not explicitly mention the following limitations: 
configuring, via a secure boot management module implemented in an operating system, at least one user authentication mechanism that protects one or more boot software components in a boot sequence 

Anson et al mention the following limitations:
configuring, via a secure boot management module (107 in Fig 1) implemented in an operating system (107 is implemented in 106; that is OS), at least one user authentication mechanism (set up of BIOS setup flag 114 in Fig 1; [0027]-[0032] mentions how the flag is set, which requires configuring user authentication mechanism such as matching user credentials, digitally sign credentials to send to BIOS 108, digitally sign BIOS setup flag; validating the digital signature by the BIOS setup program)  that protects one or more boot software components in a boot sequence  (BIOS setup is invoked during reboot based on BIOS setup flag 114 and BIOS setup program validate the digital signature of the flag 114 during reboot [0020] and [0032]; [0007]; [0020]; [0027]-[0028] mention that a securely managed OS utility configures the BIOS; [0021] mentions that BIOS broadly refers to any system that provides initialization functionality during boot), including setting a password of the at least one user authentication mechanism ([0032] mentions that setup flag is digitally signed and the signature is validated during subsequent reboot; [0030] mention that digital signature is associated with key pair; key is a type of password)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Brown and Anson to configure the validity credentials via OS configuration module. Brown teaches the validity components in [0047]-[0049] as secure keys, hash, and signature and RSA algorithms. These well-known operations are used to create the validity certificate by OS application during OS execution time because of the performance issues. Anson mentions that this also reduces the problems associated with invoking BIOS setup utility ([0005]). With the combined teachings, the user can safely performs the various authentication process of the booting. Since Aston shows how to authenticate by OS implemented boot module and pass to BIOS ([0030]), this can be used to include the various authentication mechanisms disclosed in Brown. This will provide safer operation. 

For claim 2, Brown teaches that the boot components are bootloader ([0005]). 

For claim 3, Anson teaches the user authentication for the boot components via the secure boot management in OS (enabling of bios flag mentioned in [0031]). 

For claim 4, Brown, Fig 5 and [0052] mention that administrator has been notified and administrator obtain a replacement. An administrator typically has the administrative password.    
For claim 5, Brown et al teach the following limitations: A secure boot process, comprising:  (ii) in response to determining no event has occurred (Fig 2 and Fig 4; step 215 in Fig 2 checks whether any validity events occur), successively loading the boot software components according to the boot sequence in an uninterrupted boot process (Fig 2 and Fig 4 mention that boot components are loaded and executed when found valid in an uninterrupted process), and (ii) in response to determining end of the boot sequence is reached (445 is the end of boot sequence when OS validity is determined), loading the operating system (450 in Fig 4). 

Brown et al does not explicitly mention the following limitations: 
configuring, via a secure boot management module implemented in an operating system, at least one user authentication mechanism that protects one or more boot software components in a boot sequence 

Anson et al mention the following limitations:
configuring, via a secure boot management module (107 in Fig 1) implemented in an operating system (107 is implemented in 106; that is OS), at least one user authentication mechanism (set up of BIOS setup flag 114 in Fig 1; [0027]-[0032] mentions how the flag is set, which requires configuring user authentication mechanism such as matching user credentials, digitally sign credentials to send to BIOS 108, digitally sign BIOS setup flag; validating the digital signature by the BIOS setup program)  that protects one or more boot software components in a boot sequence  (BIOS setup is invoked during reboot based on BIOS setup flag 114 and BIOS setup program validate the digital signature of the flag 114 during reboot [0020] and [0032]; [0007]; [0020]; [0027]-[0028] mention that a securely managed OS utility configures the BIOS; [0021] mentions that BIOS broadly refers to any system that provides initialization functionality during boot) including setting a password of the at least one user authentication mechanism ([0032] mentions that setup flag is digitally signed and the signature is validated during subsequent reboot; [0030] mention that digital signature is associated with key pair; key is a type of password)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Brown and Anson to configure the validity credentials via OS configuration module. Brown teaches the validity components in [0047]-[0049] as secure keys, hash, and signature and RSA algorithms. These well-known operations are used to create the validity certificate by OS application during OS execution time because of the performance issues. Anson mentions that this also reduces the problems associated with invoking BIOS setup utility ([0005]). With the combined teachings, the user can safely performs the various authentication process of the booting. Since Aston shows how to authenticate by OS implemented boot module and pass to BIOS ([0030]), this can be used to include the various authentication mechanisms disclosed in Brown. This will provide safer operation. 

For claim 7, Brown Fig 4 teaches no event occurred and OS is loaded successfully. Although not mentioned in Brown or Anson, the hardware failure is a common picture for not loading OS. Therefore, the Fig 4 in Brown loads OS successfully because no hardware failure occurred. 

For claim 8, Anson teaches enabling the user authentication ([0027]-[0031]). 

For claim 10, Anson mentions that BIOS utility 107 may pass BIOS credential to BIOS 108, which includes arguments of operating system. [0031] mentions that either BIOS or OS can validate. This is changing options of boot.  

For claim 11, the boot sequences are defined by the machine because credentials are executed before the module (Brown, Fig 4). 

For claim 12, Brown, Fig 4 shows the power up signal detection and loading the first boot component. 

For claim 13, Fig 4, Brown mention invalidity as the event, which includes action by host such as matching mentioned in [0048]. 

For claim 14, Brown, Fig 5 and [0052] mention that administrator has been notified and administrator obtain a replacement. An administrator typically has the administrative password (i.e., user authentication).    

For claim 15, Brown mentions about restarting the boot ([0052]), but does not explicitly mention about responsive to failure of user authentication. It is known that the authentication utility provides multiple chances for authentication. Therefore, the first failure provides a second chance for the administrator for rebooting. It would have been obvious for one ordinary skill in the art before the effective filing date of the application to provide the multiple chances of authentication, since administrator may mistakenly fail the authentication, which can be corrected later and system can reboot.  

For claim 16, Brown teaches that the boot components are bootloader ([0005]). 

4.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent Application Publication 2015/0149757), further in view of Anson et al (US Patent Application Publication 2014/0208090), in view of Rizos (US Patent Application Publication 20200302062).

For claim 6, Anson teaches the user authentication for the boot components via the secure boot management in OS (enabling of bios flag mentioned in [0031]). Anson does not explicitly mention blocking host with multiple failed authentication attempts during the boot sequence. Rizos teaches limiting the number of attempts for post authentication failure operation ([0198]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Brown, Anson and Rizos to limit the failure attempts by blocking the host since this is safer. Anson teaches validation during booting ([0032]). If not provided correct credential, the system should block further attempt for further security. 

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Patent Application Publication 2015/0149757), further in view of Anson et al (US Patent Application Publication 2014/0208090), in view of Nicholes (US Patent Application Publication 2014/0281577).

For claim 9, Brown, [0052] mentions boot loader including IP stack to connect remotely from another remote place. Anson, [0021] mentions UEFI. PXE is known in the art as part of bootloader/UEFI. Nicholes teaches the following limitations: configuring, via a secure boot management module implemented in an operating system (112 shown in Fig 1, [0021]; [0026] mention that agent executing in the OS environment; [0029] mention about security), boot software components (Fig 1; [0017]; [0023]; [0026] and [0027] mention changing firmware setting for next booting such as changing hardware setting, running memory test), including configuring a Preboot eXecution Environment (PXE) or a PXE-capable network interface ([0026] mention about changing firmware setting such as enabling PXE boot via the agent running on OS environment; enabling PXE includes enabling the interface)
 
It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Brown, Anson and Nicholes to configure PXE via OS agent since that provides the flexibility of booting with a desired interface on the subsequent boot. The OS agent configuring firmware service including PXE boot provides the user added security as explained in Nicholes ([0006]).  

6. 	Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholes (US Patent Application Publication 2014/0281577), in view of Furuya (US Patent 10671731)	

For claim 17, Nicholes teaches the following limitations: One or more non-transitory machine-readable media embodying a program of instructions executable by machine to perform steps comprising ([0040]): (i) configuring, via a secure boot management module implemented in an operating system (112 shown in Fig 1, [0021]; [0026] mention that agent executing in the OS environment; [0029] mention about security), boot software components (Fig 1; [0017]; [0023]; [0026] and [0027] mention changing firmware setting for next booting such as changing hardware setting, running memory test), including configuring a Preboot eXecution Environment (PXE) or a PXE-capable network interface ([0026] mention about changing firmware setting such as enabling PXE boot via the agent running on OS environment; enabling PXE includes enabling the interface); (iii) in response to determining no event has occurred, successively loading the boot software components according to a boot sequence ([0017] [0019][0002][0037] mentions about booting OS and other components; [0019] mentions updating firmware and controlling boot of the platform; therefore, the boot software is loaded successfully, otherwise system hangs and cannot load OS; boot is always sequenced); and (iiiiv) in response to determining end of the boot sequence is reached, loading the operating system ([0002] mentions that OS is loaded after firmware boot sequence).

Nicholes does not explicitly mention the following limitations:
(ii) in response to determining an event has occurred, performing user authentication and performing rebooting, wherein the event comprises a predefined user interaction; 

Furuya teaches the following limitations: 
(ii) in response to determining an event has occurred (Fig 5 shows that pre-boot authentication C1 is skipped; Fig 6 shows that pre-boot authentication skip setting has been done), performing user authentication and performing rebooting (Fig 7 shows that reboot will be performed because of the setting; Fig 7 shows that BIOS password will be used; C2 in Fig 12 shows that BIOS password in inputted, which is the user authentication; therefore, in response to the pre-boot authentication skip setting, reboot is performed and BIOS password is inputted), wherein the event comprises a predefined user interaction (Fig 5 shows the user interface screen to select C1 or “skip pre-boot authentication”; lines 10-20 of col 6); (iii) in response to determining no event has occurred (when pre-boot authentication skip setting has not been performed – C4 in Fig 12 “NO” section, the skip setting has not been made), successively loading the boot software components according to a boot sequence (Fig 12 shows successful execution of boot software components because OS is loaded); and (iiiiv) in response to determining end of the boot sequence is reached, loading the operating system (C7 in Fig 12).

It would have been obvious for one ordinary skill in the art before the effective filing date to combine the teachings of Nicholes and Furuya to include the event based reboot and user authentication. Nicholes configures the firmware during OS execution via a OS agent so that next booting of OS can be performed accordingly. The event mentioned in Furuya (skip pre-boot authentication setting) can be incorporated in Nicholes by implementing the sequences of Fig 5 – Fig 8 shown in Furuya. The inclusion of an event to skip the pre-boot settings which requires rebooting with user authentication (as taught in Furuya) can be included in Nicholes so that Nicholes can use a minimal authentication whenever necessary or multiple authentication whenever necessary. This increases flexibility in the system. 

For claim 18, Nicholes teaches enabling of the PXE ([0026]). 

For claim 20, the boot sequences are defined by the machine because credentials are executed before the module (Furuya Fig 12). 

7.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholes (US Patent Application Publication 2014/0281577), in view of Furuya (US Patent 10671731), further in view of Anson (US Patent Application Publication 2014/0208090)

For claim 19, Nicholes teaches configuring boot software components by configuring user authentication mechanism ([0021] last 7 lines; [0030]). However, Nicholes or Furuya does not explicitly mention protecting boot software components during boot sequence.  Anson teaches configuring, via a secure boot management module (107 in Fig 1) implemented in an operating system (107 is implemented in 106; that is OS), at least one user authentication mechanism (set up of BIOS setup flag 114 in Fig 1; [0027]-[0032] mentions how the flag is set, which requires configuring user authentication mechanism such as matching user credentials, digitally sign credentials to send to BIOS 108, digitally sign BIOS setup flag; validating the digital signature by the BIOS setup program)  that protects one or more boot software components in a boot sequence  (BIOS setup is invoked during reboot based on BIOS setup flag 114 and BIOS setup program validate the digital signature of the flag 114 during reboot [0020] and [0032]; [0007]; [0020]; [0027]-[0028] mention that a securely managed OS utility configures the BIOS; [0021] mentions that BIOS broadly refers to any system that provides initialization functionality during boot). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nicholes, Furuya and Anson to include the digital signature based authentication during the boot sequence. The digital signature can be set for boot sequence (as taught in Anson) to improve further security in the system.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Regarding claim 1 and claim 5, Applicant argues that Anson does not teach setting a password of the user authentication mechanism.   According to applicant, Anson does not set the password while the OS is executing. 

Examiner disagrees. Anson sets the digital signature (i.e., password) of the BIOS setup flag 114 (i.e., user authentication mechanism) when the OS is executing via OS agent ( [0032] - set up flag is digitally signed by OS module 112)  and BIOS set up program validate the digital signature of the flag 114 upon subsequent reboot (i.e, protects software components during boot sequence). 
[0032] In any case, BIOS setup flag 114 may be validated as originating from a trusted source and/or creator and may thus be digitally signed or encrypted (e.g., using an appropriate key of a key pair for which the other key of the key pair may be used by a BIOS setup application to facilitate verification of the digital signature or decryption). For example, OS integration module 112 may digitally sign BIOS setup flag 114, and the BIOS setup program may validate such digital signature upon a subsequent boot. 
Therefore, seting up the flag requires configuring, via a boot management module implemented in OS, the user authentication mechanism that protects boot software components during a boot sequence, including setting a password of the user authentication mechanism. 

Regarding claim 7, applicant argues that Brown and Anson does not teach determining an action initiated by a remote computer system in response to a hardware failure, or thermal alarm or ACPI trigger.

Examiner agreed that Brown and Anson does not teach any such determination of action in response to the hardware failure, thermal alarm or ACPI trigger. However, claim does not require any such determination. Claim only defines event comprising action initiated by remote computer in response to hardware failure, thermal alarm or ACPI trigger. Claim 7 defines an event that is not required to be executed according to BRI (claim 5 requires “no event has occurred”). Therefore, claim only requires no such event exists in the system to load boot components. As Brown, in view of Anson can load the OS successfully, any hardware crash did not occur to prevent the OS loading. Brown, in view of Anson is silent about any such event to prevent the loading the of OS. Thus, the event was not occurred in the cited art to prevent loading of the OS.  

Arguments regarding claim 9 and claim 17 are moot in view of new grounds of rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186